                                                               RECEIVED
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 1 of 13 PageID: 1

                                                                                           JAN 10 2019
                                                                                       ATW 3!&0           f'M
                                 UNITED STATES DISTRICT COURT                            WILLIAM T. WALSH
                                    DISTRICT OF NEW JERSEY                                    CLERK

 UNITED STATES OF AMERICA                                  Criminal No. 19-

                                                           18 U.S.C. § 1014
               v.                                          18 U.S.C. § 2
                                                           26 U.S.C. §§ 7201, 7202 & 7206(1)

 GEORGE GILMORE

                                            INDICTMENT

          The Grand Jury in and for the District of New Jersey, sitting in Trenton, charges:

                                                  COUNTl
 (Evasion of the Payment of Taxes Due and Owing..- Calendar Years 2013, 2014, and 2015)

          1.        At all times relevant to Count 1 of this Indictment, unless otherwise indicated:

                    a.     Defendant GEORGE GILMORE ("defendant GILMORE") was an attorney

and partner of a law firm, Gilmore & Monahan, P.A. (the "law firm"), located in Toms River, New

Jersey.

                    b.     As one of two equity partners and shareholders of the law firm, defendant

GILMORE owned fifty percent of the stock of the law firm, which operated as a "C Corporation."

Under the Internal Revenue Code, the profits of a C Corporation were taxed separately from its

owners.

                    c.     Defendant GILMORE exercised primary control over the financial affairs of

the law firm, which included, among other things, arranging the preparation and filing of the tax

returns, paying taxes and creditors on behalf of the law firm, and determining his own

compensation from the law firm. Defendant GILMORE also did not share full and complete

information about the law firm's financial transactions with other attorneys at the law firm,

including the other equity partner.



                                                       1
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 2 of 13 PageID: 2



                 d.      The Internal Revenue Service ("IRS") was an agency of the United States

within the Department of Treasury, responsible for administering and enforcing the tax laws of the

United States.

                 e.      A U.S. Individual Income Tax Return ("Form 1040") was the form filed by

a taxpayer and used by the IRS to assess liability for personal income tax and eligibility for

refunds.

                 f.     . A Form 1040 was required to be filed, and any tax liability was required to

be paid, by on or about April 15 of each year for the preceding calendar year unless the taxpayer

obtained an extension to file the tax return. A taxpayer who sought an extension to file a Form

1040 was required to pay the IRS an estimated tax payment when filing for the extension.

       2.        Since at least in or about 2005, instead of taking all of his compensation from the

law firm in the form of a salary, from which taxes would have been withheld during the course of

the calendar year, defendant GILMORE used the law firm bank accounts to pay for personal

expenses and falsely classified those payments as "shareholder loans" in the law firm accounting

records.

Defendant Gilmore's Filing o(Form 1040s Without Tax Payments

       3.        On or about the dates set forth below, for calendar years 2013 through 2015,

defendant GILMORE filed Forms 1040 on behalf of himself and his spouse for individual income

taxes due and owing for each calendar year, declaring under penalty of perjury that he and his

spouse owed the amount of taxes set forth below:



                      2013         October 16, 2014           $493,526
                      2014         October 19, 2015           $321,470
                      2015         October 20, 2016           $311,287



                                                    2
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 3 of 13 PageID: 3



Each of the Form 1040s were filed on extension, meaning that defendant GILMORE was required

both to pay an estimated tax when seeking the extension and to complete full payment of his taxes

when filing the tax returns.

       4.      Despite admitting that he owed taxes for each of these years, defendant GILMORE

made no estimated tax payments and failed to fully pay the federal individual income taxes that he

owed. Rather than making tax payments to the IRS for these calendar years, from in or about

January 2014 to in or about December 2016, defendant GILMORE spent over $2,500,000 on

personal expenses, including, but not limited to, the following:

               a. over $380,000 for construction and remodeling of his homes, which
                  included an infinity swimming pool, a pool cabana, a slate roof, marble
                  flooring, and mahogany and cherry wood fireplace mantels, among
                  other features;

               b. over $700,000 for mortgage and related expenses on five different real
                  estate properties that defendant GILMORE owned;

               c. over $440,000 in antiques, artwork, and collectibles, including animal
                  tusks;

               d. over $20,000 on a Steinway piano;

               e. over $80,000 in collectible model trains; and

               f.   over $100,000 on expenses relating to vacations in Colorado.

From in or about January 2014 to in or about December 2016, defendant GILMORE also

borrowed over $1,700,000 from professional associates, friends, and law firm clients, and obtained

approximately $572,000 from Ocean First Bank N .A. from the cash-out portion of a home

mortgage loan that he refinanced. Defendant GILMORE did not spend any of the loaned amounts

to pay his IRS tax debt and made regular repayments of these personal loans instead of paying any

of his tax debt to the IRS. By December 31, 2016, based on the taxes due and owing that

defendant GILMORE reported on the Form 1040s for calendar years 2013 through 2015, he owed



                                                  3
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 4 of 13 PageID: 4



the IRS approximately $1,520,329 in total taxes, penalties, and interest for calendar years 2013

through 2015.

The Evasion ofPayment Offense

       5.       From at least in or about January 1, 2014 to in or about December 31, 2016, in the

District of New Jersey and elsewhere, defendant

                                      GEORGE GILMORE

did willfully attempt to evade and defeat the payment of the substantial income tax, interest, and

penalties due and owing by him and his spouse to the IRS for calendar years 2013, 2014, and 2015,

by committing the affirmative acts of tax evasion set forth below, among others:

                a. concealing his income and the existence of funds available to pay his
                   outstanding tax liabilities by using his law firm bank and credit card
                   accounts to pay for personal expenses and obtain cash;

                b. falsely classifying income that he received from the law firm as
                   "shareholder loans";

                c. submitting a $493,526 check to the IRS for payment of his tax liability .
                   for calendar year 2013 drawn from a personal bank account with
                   insufficient funds;

                d. making misrepresentations to the IRS, including false and misleading
                   statements concernin9his ability to pay and assurances of payment; and

                e. filing false tax returns that materially understated the true amount of
                   income that defendant GILMORE received.

Defendant Gilmore Used the Law Firm Accounts to Pay Personal Expenses and Falsely
Classified that Income as "Shareholder Loans"

       6.       From in or about January 2014 to in or about December 2016, defendant

GILMORE used the l~w firm bank accounts t9 pay over $2,000,000 worth of personal expenses,

which included obtaining checks to cash and cash advances on a corporate credit card. Instead of

classifying these personal expenses as income payments to himself in the books and records of the

law firm, defendant GILMORE caused these payments to be classified falsely as "shareholder
                 -                     -                       -    -


                                                  4
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 5 of 13 PageID: 5



loans." These purported shareholder loans did not have any promissory notes, loan

documentation, and did not accrue any interest. Defendant GILMORE also did not inform the

other equity partner and others at the law firm about the extent of these purported loans.

Defendant GILMORE falsely classified his use of law firm monies to pay personal expenses as

"shareholder loans" to conceal his true income from the IRS and evade payment of his taxes.

Defendant Gilmore Submitted a $493,526 Check to the IRS Issued with Insufficient Funds

       7.      On or about October 16, 2014, despite the fact that there was no more than $2,500

in defendant GILMORE's personal bank account at the time, defendant GILMORE sent the IRS a

check from that·account in the amount of $493,526 as a purported payment for his 2013 taxes.

Defendant GILMORE's check bounced due to insufficient funds. Defendant GILMORE never re-

submitted any payment in lieu of the bounced check, even following a notification from the IRS

concerning the failed payment. During this same period, from late November 2014-after the IRS

sent its notification concerning the bounced check-to the end of December 2014, defendant

GILMORE spent over $80,000 on expenses for the construction of his home and to purchase

antiques, artwork, and collectibles. Defendant GILMORE also paid over $25,000 in mortgage and

related expenses for five different real estate properties that he owned.

Defendant Gilmore's Misrepresentations to the IRS

       8.      From in or about November 2014 to in or about October 2015, having been notified

that the IRS could file tax liens and levies for the outstanding tax liabilities, defendant GILMORE

falsely represented to an IRS collections officer on multiple occasions that he would make partial

payments to the IRS for his outstanding tax liability, but made none. During this same period, on

multiple occasions, defendant GILMORE also represented to the IRS collections officer that he

anticipated having funds to make partial payments, but failed to disclose material facts concerning



                                                   5
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 6 of 13 PageID: 6



his resources, including, but not limited to, his use of law firm funds to pay for personal expenses

and other debts.

Defendant Gilmore Filed False Tax Returns

       9.      From in or about October 2014 to in or about October 2015, defendant GILMORE

filed Forms 1040s each year that underreported to the IRS his actual income from the law firm. As

set forth above in paragraph 6, defendant GILMORE used law firm monies to pay personal

expenses and falsely classified these monies used for personal expenses as "shareholder loans."

The income reported on each of the Forms 1040 for calendar years 2013 and 2014 included only a

portion of the amount of law firm monies that defendant GILMORE used for personal expenses.

       In violation of Title 26, United States Code, Section 7201 and Title 18, United States Code,

Section 2.
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 7 of 13 PageID: 7



                                         COUNTS 2 and 3
            (Filing False Tax Returns - Forms 1040 for Calendar Y ~ars 2_013 and 2014)

       1.        Paragraphs 1 to 4, 6, and 9 of Count 1 of this Indictment ate realleged and

incorporated herein.

       2.        On or about the dates set forth below, in the District of New Jersey and elsewhere,

defendant

                                       GEORGE GILMORE

did willfully make and subscribe U.S. Individual Tax Returns, Forms 1040, for the calendar years

set forth below, which were verified by written declarations that the returns were made under the

penalties of perjury and which he did not believe to be true and correct as to material matters. On

these income tax returns, which were filed with the IRS on or about the dates set forth below,

defendant GILMORE falsely reported total income amounts on the lines set forth below, when, as

he then and there well knew, he had income in excess of the amounts reported on the tax returns.




                  2            2013        October 16, 2014           $1,647,003

                  3            2014        October 19, 2015           $1,315,342


       In violation of Title 26, United States Code, Section 7206(1) and Title 18, United States

Code, Section 2.




                                                   7
    Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 8 of 13 PageID: 8



                                           COUNTS 4 and 5
                    (Failure to Collect, Account for, and Pay Over Payroll Taxes)

       1.      Paragraphs 1a to 1c, 4, and 6 of Count 1 of this Indictment are realleged and

incorporated herein.

       2.      At all times relevant to Counts 4 and 5 of this Indictment:

               a.        Pursuant to the Internal Revenue Code and associated statutes and

regulations, including the Federal Insurance Contributions Act ("FICA"), employers were required

to withhold amounts from the gross salary or wages of their employees to cover individual income,

Social Security and Medicare tax obligations. Employers were required to withhold these amounts

to be held in trust on behalf of the United States and remit these withheld "trust fund" amounts

("payroll taxes") over to the IRS on a periodic basis, no later than the last day of the month

following the end of the quarter.

               b.        Employers were required to prepare and file an Employer's Quarterly

Federal Tax Return ("Form 941 "), due on the last day of the month following the end of a quarter,

setting forth the total amount of wages and other compensation subject to withholding, the total

amount of payroll taxes withheld, and the total tax deposits made to the IRS. Pursuant to the

Internal Revenue Code, any person having -authority to exercise significant control over an

employer's financial affairs was deemed responsible for collecting, accounting for, and paying

over payroll taxes, regardless of whether the individual in fact exercised such control.

               c.        Defendant GILMORE exercised significant control over the law firm's

financial affairs. Thus, defendant GILMORE was a person responsible for collecting trust fund

taxes, accounting for those taxes by filing Forms 941 with the IRS~ and paying over to the IRS

those taxes for the employees of the law firm.




                                                   8
   Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 9 of 13 PageID: 9




       3.      For the tax quarters ending March 31, 2016 and June 30, 2016, the law firm

withheld tax payments from its employees' paychecks and filed Forms 941 with the IRS, but

defendant GILMORE failed to pay over in full the payroll taxes due to the IRS.

       4.      Beginning on or about April 30, 2016 and continuing up to and including on or

about July 31, 2016, in the District of New Jersey and elsewhere, defendant

                                       GEORGE GILMORE

did willfully fail to truthfully account for and pay over to the IRS all of the payroll taxes due and

owing to the United States on behalf of Gilmore & Monahan, P.A., and its employees, for each of

the following quarters, with each calendar quarter constituting a separate count of this Indictment:




                                March 31, 2016
                                June 30, 2016

       In violation of Title 26, United States Code, Section 7202 and Title 18, United States Code,

Section 2.




                                                   9
   Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 10 of 13 PageID: 10



                                            COUNT6
                             (False Statements in a Loan Application)

       1.      Paragraph 1a of Count 1 of this Indictment is realleged and incorporated herein.

       2.      At all times relevant to Count 6 of this Indictment:

               a.       Ocean First Bank N.A. (the "Bank") was a financial institution whose

deposits were insured by the Federal Deposit Insurance Corporation.

               b.      To apply for a mortgage loan from the Bank, borrowers typically filled out a

Uniform Residential Loan Application form (''URLA"). The Bank evaluated and relied upon

representations contained in the URLA pertaining to the borrower's income, assets, liabilities, and

credit eligibility, as well as other documents, in deciding whether to loan a particular borrower

money for a mortgage.

               c.      Section VI of the URLA required borrowers to list assets, liabilities, and

pledged assets. Question fin Section VIII of the URLA asked borrowers: "Are you presently

delinquent or in default of any Federal. debt or any other loan, mortgage, financial obligation, bond

or loan guarantee?" Section IX of the URLA contained an affirmation by the borrower, which

included the following statement:

       the Information provided in this application is true and correct as of the date set
       forth opposite my signature and that any intentional or negligent misrepresentation
       of this Information contained in this application may result in civil liability,
       including monetary damages, to any person who may suffer any loss due to rel~ance
       upon any misrepresentation that I have made on this application, and/or in criminal
       penalties including, but not limited to, fine or imprisonment or both under the
       provisions of Title 18, United States Code, Sec. 1001, et seq.....

               d.      Prior to making a mortgage loan, the Bank evaluated whether the borrower

satisfied, among other things, income, credit eligibility, and down payment requirements to qualify

for the requested financing. The Bank performed its evaluation by reviewing the representations.

set forth in the URLA and related documents.


                                                 10
•     Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 11 of 13 PageID: 11



           3.      On or about November 21, 2014, defendant GILMORE reviewed, signed, and

    submitted to the Bank, located in Toms River, New Jersey, a URLA to obtain refinancing of a

    mortgage loan for $1,500,000 with a "cash-out" provision that provided that defendant GILMORE

    would obtain cash from the mortgage loan.

           4.      On or about January 22, 2015, defendant GILMORE reviewed, signed, and

    submitted to the Bank, located in Toms River, another URLA (the "January 2015 URLA") for the

    same mortgage loan of $1.5 million, updating his November 21, 2014 URLA.

           5.      In or about January 2015, defendant GILMORE had outstanding liabilities that

    included unpaid federal personal income taxes due and owing for calendar year 2013 and

    outstanding loans that he had obtained from others.

           6.      In Section VI of the January 2015 URLA, defendant GILMORE intentionally

    omitted his outstanding 2013 tax liabilities and personal loans.

           7.      In Section VIII of the January 2015 URLA, defendant GILMORE falsely declared

    "no" in response to question f, which asked: "Are you presently delinquent or in default of any

    Federal debt or any other loan, mortgage, financial obligation, bond or loan guarantee?"

           8.      Based on the January 2015 URLA and other information that defendant GILMORE

    submitted to the Bank related to his mortgage loan application, the Bank approved defendant

    GILMORE's application for the loan.and defendant GILMORE received approximately $572,000,

    from the cash out portion of the loan from the Bank.




                                                     11
  Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 12 of 13 PageID: 12



       9.     On or about January 22, 2015, in the District of New Jersey and elsewhere,

defendant

                                     GEORGE GILMORE

knowingly made false statements for the purpose of influencing the actions of the Bank upon his

application for the mortgage loan described in paragraphs 3 and 4 of Count 6 of this Indictment.

       In violation of Title 18, United States Code, Section 1014 and Section 2.




                                             ~ON




Attorney for the United States
Acting Under Authority Conferred by 28 U.S.C. § 515




                                                12
Case 3:19-cr-00029-AET Document 1 Filed 01/10/19 Page 13 of 13 PageID: 13
                     CASE NUMBER: 19-- - - -

                      United States District Court
                        District of New Jersey

                     UNITED STATES OF AMERICA

                                     v.

                           GEORGE GILMORE

                          INDICTMENT FOR
                            18 U.S.C. § 1014
                              18 u.s.c. § 2
                   26 u.s.c. §§ 7201, 7202 & 7206(1)




                          RACHAEL A. HONIG
                   ATTORNEY FOR THE UNITED STATES
            ACTING UNDERAUTHORITYCONFERREDBY28 °Q,S.C. § 515
                          TRENTON, NEW JERSEY

                         MATTHEW J. SKAHILL
                              JIHEEG.SUH
                         ASSISTANT U.S. ATTORNEYS
                               856-968-4929
                               973-645-2836

                           THOMAS F. KOELBL
                              , TRIALATTORNEY
                    UNITED STATES /)EPARTMENT OF JUSTICE
                                  TAX DIVISION
                                 202-514-5891
